The Honorable Jack Crumbly State Senator
1823 SFC 414 Widener, Arkansas 72394-9404
Dear Senator Crumbly:
You have asked for my opinion on the following question:
  Can the Lee County Election Commission deny the Lee County School District the opportunity to pay for the same number of voting sites to keep them at the current level used in the last millage election?
RESPONSE
Arkansas law vests the county board of election commissioners with the authority to "designate all the polling sites for each school district in its respective county."1 Given the context of the statute, the phrase "designate all the polling sites" means that the commissioners have the authority to decide the number and location of the polling sites.2
Before making those decisions, the Board must "consult with each school district regarding" both "the number of polling sites" and "the location of the polling *Page 2 
sites."3 This consultation does not, however, require the Board to defer to the school districts. Instead, the Board has the ultimate authority to decide the location and number of polling places, which means the answer to your question is "yes."
Assistant Attorney General Ryan Owsley prepared this opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General
1 A.C.A. § 6-14-106(a)(1) (Supp. 2009); see also
A.C.A. §§ 6-14-106(a)(3) ("Polling sites for school elections shall be established by a majority vote of the members of the county board of election commissioners present").
2 This is evident from the fact that the Board must "consult" with the school districts on the number and location of the polling sites. A.C.A. § 6-14-106(a)(2).
3 A.C.A. § 6-14-106(a)(2).
 *Page 1